Case 1:14-cv-02887-JLK-MEH Document 181-6 Filed 05/30/19 USDC Colorado Page 1 of 6




                         Exhibit C
Case 1:14-cv-02887-JLK-MEH Document 181-6 Filed 05/30/19 USDC Colorado Page 2 of 6




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:14-cv-02887-JLK

   ALEJANDRO MENOCAL et al.,

            Plaintiffs,
   v.

   THE GEO GROUP, INC.,

            Defendant.


        AMENDED NOTICE OF FRCP 30(b)(6) DEPOSITION OF DEFENDANT THE GEO
                                  GROUP INC.


            TO: Defendant THE GEO GROUP, INC. (hereinafter “Geo”).

            PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 30(b)(6),

   counsel for Plaintiff will take the deposition of Defendant on 3/29/2016 at 9:30 a.m. at 600 Grant

   Street, Suite 450 Denver, CO 80203 on the topics detailed below. Geo shall identify the persons

   who will speak on its behalf on each topic below at least seven days before the

   deposition(s). This deposition will be taken before a certified court reporter, will be recorded by

   stenographic means, may be adjourned from day to day until completed, and may occur over

   several days if more than one person is necessary to provide the information requested.

             As used in this Notice, the term “Defendant” means, without limitation, the responding

   party.

            As used in this Notice, the term “You” means the corporate defendant answering these

   requests, and any person acting on that corporation’s behalf.

            When you are asked to “identify” a particular employee or person, you are to provide that
Case 1:14-cv-02887-JLK-MEH Document 181-6 Filed 05/30/19 USDC Colorado Page 3 of 6




   person’s full name, current or last job title, and current physical work address if still employed

   by you; if the person is not still employed by you, provide the last known address, phone

   numbers, e-mail address or other available contact information.

          You are advised that you must designate one or more officers, directors, managing

   agents, or other persons who will testify on your behalf regarding the topics listed here.

                                                TOPICS

   1. Policies and practices, over the ten years prior to the filing of this litigation until now,
      regarding the use of solitary confinement by Geo’s Aurora Detention Facility, including but
      not limited to:

              a. Policies and practices regarding when and whether solitary confinement is
                 appropriate and the treatment of detainees immediately before, during, and after
                 Geo has committed them to solitary confinement.

              b. The existence and location of documentation of the use of solitary confinement at
                 Geo’s Aurora Detention Facility.

              c. Policies and practices regarding the training and oversight of Geo employees on
                 matters related to solitary confinement, including discipline of employees relating
                 to their use or threatened use of solitary confinement on detainees.

              d. Communications with Geo employees regarding policies and practices for the use
                 of solitary confinement, including communications in the course of trainings and
                 communications during the course of employment.

              e. Communications with detainees regarding policies and practices for the use of
                 solitary confinement, including communications regarding when and whether
                 solitary confinement is appropriate and communications regarding the treatment
                 of detainees immediately before, during, and after Geo has committed them to
                 solitary confinement.

   2. Policies and practices, over the ten years prior to the filing of this litigation until now,
      regarding the Geo Aurora Detention Facility’s “Housing Unit Sanitation Policy” and any
      other policies regarding detainees’ responsibilities to clean Geo property, including but not
      limited to:


                                                    2
Case 1:14-cv-02887-JLK-MEH Document 181-6 Filed 05/30/19 USDC Colorado Page 4 of 6




              a. The nature of these policies, the nature and extent of work detainees must perform
                 under these policies, supervision of detainees’ work related to these policies, and
                 the consequences for detainees of failing to perform this work and of completing
                 the work successfully.

              b. The number of detainees who have performed work under these policies or who
                 have been disciplined or threatened with discipline for not performing work under
                 these policies and the existence and location of any documents containing this
                 information.

              c. Policies and practices regarding the training and oversight of Geo employees on
                 the “Housing Unit Sanitation Policy” and any other policies regarding detainees’
                 responsibilities to clean Geo property, including discipline of employees relating
                 to their implementation of these policies.

              d. Communications with Geo employees regarding the “Housing Unit Sanitation
                 Policy” policies and practices, and any other policies regarding detainees’
                 responsibilities to clean Geo property, including communications in the course of
                 trainings and communications during the course of employment.

              e. Communications with detainees regarding the “Housing Unit Sanitation Policy”
                 policies and practices, and any other policies regarding detainees’ responsibilities
                 to clean Geo property.

              f. The existence and location of documents regarding employees, contractors, or
                 others performing work in the Aurora Detention Facility and other Geo facilities
                 that is the same or similar as work performed under the “Housing Unit Sanitation
                 Policy”, the scope of their work, and the value of their services.

   3. Policies and practices regarding the Voluntary Work Program (“VWP”) at Geo’s Aurora
      Detention Facility, over the three years prior to the filing of this litigation until now,
      including but not limited to:

              a. Policies and practices regarding the selection, pay, work assignments,
                 supervision, and discipline of VWP participants.

              b. The number of participants in the VWP and the existence and location of any
                 documents containing this information or containing information relevant to
                 determining that number.

              c. The quantity, scope, and type of work performed in the VWP.


                                                   3
Case 1:14-cv-02887-JLK-MEH Document 181-6 Filed 05/30/19 USDC Colorado Page 5 of 6




            d. The value of the work performed by VWP participants and the existence of
               location of documents containing information relevant to that value.

            e. Total compensation paid to VWP participants at the Aurora Detention Facility
               and paid to VWP participants at other Geo facilities.

            f. Detainees’ use of funds obtained through participation in the VWP while in
               detention.

            g. Policies and practices relating to products sold by Geo or Geo contractors to
               detainees, including but not limited to sanitary products, and phone cards or other
               means detainees use to communicate with people outside of the facility.

            h. The existence and location of documents regarding employees, contractors, or
               others performing work in the Aurora Detention Facility and other Geo facilities
               that is the same or similar as work performed under the VWP, the scope of their
               work, and the value of their services.

            i. Policies and practices regarding the training and oversight of Geo employees on
               the VWP, including discipline of employees relating to their implementation of
               the VWP.

            j. Communications with Geo employees regarding VWP policies and practices,
               including communications during the course of trainings and communications
               during employment.

            k. Communications with detainees regarding VWP policies and practices.


            l. The existence and location of documents regarding the value to GEO of detainee
               work under the VWP.




                                                 4
Case 1:14-cv-02887-JLK-MEH Document 181-6 Filed 05/30/19 USDC Colorado Page 6 of 6




   DATED: 3/9/16




                                                      s/Alexander Hood
                                                      Alexander Hood
                                                      Towards Justice
                                                      1535 High St., Suite 300
                                                      Denver, CO 80218
                                                      Tel.: 720-239-2606
                                                      Fax: 303-957-2289
                                                      Email: alex@towardsjustice.org



                                        Certificate of Service

         On 3/9/2016, I served the forgoing electronically on the following individuals pursuant to
   FRCP 5:

   Attorneys for Defendant

   Shelby Felton
   Charles Deacon
   Mark Emery
   David DeMuro


                                                         s/Alexander Hood
                                                        Alexander Hood
                                                        Attorney for the Plaintiff




                                                  5
